MAUCK, J.
1. Section 10542 GC. providing that estate devised to devisee shall descend to heirs of testator, if devisee fails to probate will within three years after knowledge of its existence, does not provide for forfeiture of interest that has vested, but prevents any estate from passing- to negligent devisee.
2. Where devisee of land under will was in possession and control of will for more than three years after death of testatrix, but neglected to offer same for probate, as required by Section 10542 GC. such devisee took nothing under the will, and land described therein passed to heirs.
(Cushing and* Middleton, JJ., concur.)
For reference to full opinion, see Omnibus Index,’ last page, this issue.